     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 1 of 27




                                        NYS DEPARTMENT OF CORRECTIONS
 2                                         AND COMMUNITY SUPERVISION
 3                                                   BOARD OF PAROLE
 4

 5   *   * --.. ..   * * * * * * * * * * * * * * * * * * * * * * * * * * * * **   ** * * * * * * * * * * * * * * * * * * * * *
 6                                               Parole Board Hearing
 7                                                      In the Matter
 8                                                               - of-

 9                                                   SAMUEL SANCHEZ
10                                                 DIN# 91-A-5961
                                                  NYSID # 04935660-N
11
     *********************************************************
12
13   TYPE OF INTERVIEW :                                 Special consideration
14
     HELD AT :                                           Fishkil l Correctional Facility
15                                                       Fishkil l, New York
16
     HELD ON:                                            April 12, 2016
17

18
     BEFORE :                                            COMMISSIONER LUDLOW
19                                                       COMMISSIONER COPPOLA
                                                         COMMISSIONER HALLERDIN
20
21   ALSO PRESENT:                                       MARK HEADY , SORC
                                                         JACQUELINE ARROYO , APA
22
23
24   VERBATIM REPORTER :                                DIANA FREUND
25
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 2 of 27


     SAMUE L SANCHEZ             91-A-5961 / 04935660-N                2


     BY COMMISSIONER LUDLOW :
 2   Q.   Good morning , sir .
 3   A.   Good morning .
 4   Q.   Sir, you are Samuel Sanchez?
 5   A.   Yes .
 6   Q.   Mr . Sanchez , I am Commissioner Ludlow.        Wi th me ,
 7   Comm i ssioner Coppola and Commissioner Hallerdin .
 8        COMMISSIONER HALLERDIN:        Hello , sir .
 9        COMMISSIONER COPPOLA :       Hello , sir.
10   Q.   Mr . Sanchez , this is your sixth appearance before the
11   Board of Parole, sir.
12         ou're appearing today as a special considerat i on .
13   Purs uant to conside r at i on of the full Board of Parole at
14   a monthly meeting, it was directed that you appear today
15   for a parole interview based on your medical condition .
16   Is that your understanding?
17   A.   (Nodded head . )
18   Q.   Yes or no?
19   A.   Yes .
20   Q.   You're 53; you're about to turn 54 - -
21   A.   Yes.
22   Q.   --   in a few weeks , correct , sir?
23   A.   Yes .
24   Q.   You pled to mu l tiple Robbery 1sts , you also pled to
25   Rape 1st.
      Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 3 of 27


     SAMUEL SANCHEZ            91-A-5961/04935660-N                     3


     A.   Yes .
 2   Q.   You pled to Sodomy 1st , Criminal Possess ion of a
 3   Weapon 3rd .      You have a controlling sentence of 18 to 36
 4   and you've been in how long, sir, to date?
 5   A.   26 and 2 months .
 6   Q.   26 years , 2 months .   A long period of time .     We
 7   certainly recognize that.       We're sensitive to that fact .
 8        This is your second state bid , correct , sir?
 9   A.   Yes.
10   Q.   Your prior bid was in 1984, Attempted Burglary 2nd,
11   is that correct , sir?
12   A.   Yes.
13   Q.   That first bid was out of Manhattan, correct, sir?
14   A.   Yes.
15   Q.   You were on parole at the time from your first bid --
            ~



16   A.   tes .

17   Q.         when you committed the instant offenses, correct,
18   sir?
19   A.     (Nodded head.)
20   Q.   In fact , you had reportedly absconded from parole , is
21   that ' correct?
22   A.     (Nodded head.)
23   Q.   Yes or no?
24   A.   Yes.

25   Q.   All right .    Now , we do have the sentencing minutes on


          1·
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 4 of 27


     SAMUEL SANCHEZ                 91-A-5961 / 04935660-N                4


     fi 1 e·, State Supreme Court Queens County , November 7 ,
 2   1990 , before Judge Coope r man.
 3   A.   Yes.
 4   Q.   You at the time were represented by Miss Shriver ,
 5   S-H-~-I-V-E-R .

 6        As to other convict i ons , we have an affidavit on fi l e
 7   from ' Frank Rizzo , Principal Court Reporter , Manhattan ,
          r
 8   indicating that a diligent effort was made to locate the
 9   stenographic notes .           Unfortunate l y , we have been
10   unsuccessful i n f i nding these notes and I am unable to
11   provide the requested minutes .            That is a statement and
12   a quote from Frank Rizzo dated November 14 , 2007.
13   Anything stated when you were sentenced, i f you r ecall?
14   I know i t was years ago ; however , if you reca 11 ,
15   anything stated when you were sentenced that we should
16   be aware of today?
          i
17   A.   No.

18   Q.   Okay .    All r i ght .    We have the COMPAS Risk Assessment
19   on f " le .    The COMPAS is a r i sk and needs too l that we
20   draw upon in an advisory way to assist us in complying
21   with Executive Law 259(c) ( 4) which requires the Board of
22   Parole to conduct a Risk and Needs Assessment as a
23   measure of your rehab i litation for reent r y into t he
24   commun i ty.     In your case , the computer assessme nt has
25   you at a low risk across the board for felony violence ,
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 5 of 27



     SAMUEL SANCHEZ                91 -A-5961/04935660-N                   5


     arrest, or absconding, taking off from parole .              If on
 2   parole , would you anticipate presenting as a low risk to
 3   the public's safety , or something else?              What are your
 4   thoughts?
 5   A.    I will be in the bed.
 6   Q.   You'd be in bed?
 7   A.   Yeah.     I can't ...
 8   Q.   You're appearing today in a wheelchair .             Does that
 9   suggest that you can 't ambulate?           You cannot walk at
10   all . ~   is that the case?
11   A.   From 2009.     I had a stroke and then I caught another
12   severe stroke .
13   Q.   You ' ve had two strokes , sir?
14   A.   One hard and then the other one low and it got me
15   like that, my legs , everything .
16   Q.    I see.    So you are totally unable to walk on your own
17   powe ~.     is that correct?
18   A.    (Nodded head .)
19   Q.   We also note that you're appearing with the
20   assistance of nasal cannula , oxygen, is that correct?
21   A.   Yes .
22   Q.    Is that someth i ng you require 24 hours a day?

23   A.   Yes.
24   Q.    I see.
25        We also have the case plan on f il e .           The case plan is
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 6 of 27


     SAMUE;L SANCHEZ           91-A-5961 / 04935660-N                       6


     a st tement o f goa l s , t asks and act i vities.   Among the
 2   goals identified in the case plan , maintain current
 3   leve1l of health .    You would like to try to walk again if
 4   possible?
 5   A.   Yeah.
 6   Q.   You are eager to be released .      Are you a threat to
 7   the public's safety today , si r ?
 8   A.   No.
 9   Q.   Years ago you we r e .   You were a terror .    Multip l e
10   Robbery 1 s , Rape 1st , Sodomy 1st , a weapon offense --
11   A.   I was young , not thinking .     If I could change my life
12   and e rase everything - - but it ' s a l ready there .
13   Q.   You have a cousin
14   A.
          .
          And I'm sorry.
15   Q.   You have a cousin Hector in Amsterdam , New York .
16   Hect~r i s wi l l i ng to provide a residence for you , i s

17   that ' the case?
18   A.   Yes .

19   0.   Is Hector aware of your physical and medical needs?
20   A.   Yes .

21   0.   How are you to get in and out of the whee l chair?           Is
22   ther~ a Hoyer lift?

23   A.   the bed low .
24   Q.   l ow bed?
25   A.   Yeah .   Take this off (indicating) and shoot myself.
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 7 of 27


     SAMUEL SANCHEZ                  91-A-5961 / 04935660-N             7


     Stay there.
 2   Q.   Youwouldroll .
 3   A.   Yeah .
 4   Q.   You'd roll from the chair to the bed?
 5   A.    (Noddedhead . )
             '
 6   Q.   How about getting out of bed into the chair, do you
             !



 7   n e e d. a Ho y e r 1 i f t ?
 8   A.   No.        Pull the chair close and they pull me in.
 9   Q.   What do you do for toileting?
10   A.   Toileting, pull close to the toilet this s i de
11   (indicating) and go in.
12   Q.   I      see .   You have years of experience of meeting your
13   essential needs that way , correct?
14   A.   Yeah.
15   Q.   So you know what to do .
16   A.   2009 .
17   Q.   We understand.
18        What's Hector's line of work?             What's he do?
19   A.   He's retired.
20   Q.   What was his line of work?
21   A.   Re was in construction.
22   Q.   I see.

23        Does Hector have a criminal record that you're aware
24   of? ·
25   A.   No .       He's Christian .
      Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 8 of 27


     SAMUEL SANCHEZ             91-A-5961/04935660-N                     8


     Q.   He's Christ ian?

 2   A.   Yeah .

 3   Q.   Verywell .

 4        The Office of Mental Health has you at a Le vel 6 .

 5   That suggests that you're not in need of mental           health

 6   services currently is that accurate?

 7   A.   Yes.

 8   Q.   Any tickets, sir?

 9   A.   No.

10   Q.   No discipl in e?

11   A.   No .

12   Q.   Your l ast ticket was July-- excuse me, correct

13   that ' -- January 2015 .

14   A.   Yes .

15   Q.   A Tier II at Walsh Medical .

16   A.   Yes .

17   Q.   You had a Tier III back in 1998 , Sullivan , threats.

18   Prio'r to that, Tier III , 1993 , Wende,     unauthorized call ,

19   and we note a few Tier !Is in the mix.            That appears to

20   be yo ur total discip lin ary history , is that correct?
21   A.   Yes .

22   Q.   You have reportedly completed all      recommended

23   programs in cluding vocational , ASAT , ART , sex offender

24   program, transitional services , is that correct?
25   A.   Yes,     sir.
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 9 of 27


     SAMUEL SANCHEZ                     91-A-5961/04935660-N                                      9


     Q.   A,re you living by the teach i ngs of the ASAT , ART, and
 2   sex b ffender programs today?
 3   A.   Yes.
 4   Q.   ~re      you committed to the teachings of those programs
 5   in your future life?
 6   A.   Yes .
 7   Q.   We do have a med i cal report on f i le.                     This i s a
 8   report of t he chief medical officer of the Department ,
 9   Dr . Koenigsman , March 9 , 2016 .                 I'm quoting f r om the
10   rep o·r t :    " 53 - yea r - o l d ma l e h o u sed a t Fi s h k i .l l RMU.
11   Diag nosis of ce r ebral vascular accident with right
12   hem i plegia , H-E-M-I-P-L - E-G-I-A , and history of at ri a l
13   fibr llation , PPM , hypertension , neurogenic bladder ,
14   hear'ing impaired , obesity , sleep apnea , and asthma .                                He
15   uses a wheelchair to ambulate .                    Requires ass i stance with
16   his assisted da i ly li v i ng needs.                  He is not terminal .
17   He   i~   oxygen dependent .            If medical parole i s granted ,
18   he w'i l l need r e s i d e n t i a l p l a c em e n t . "   Re c o mme n d e d f o r
19   pardl e , the doctor has checked "Yes ."                      The doctor
20   recommends medical parole.                   This is as of March 9 , 20 16 .
21         Is this report accu r ate and current as of today,

22   Mr . Sanchez?

23   A.   Yes , s i r :
24   Q.   The report indicates that over the next 4 months your
25   cond i t i on could deteriorate , you're aware of that?
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 10 of 27


     SAMUEL SANCHEZ             91-A-5961/04935660-N                    10


     A.   {Noddedhead . )
 2   Q.   Are you aware of that, sir?
          !
 3   A.   t es , sir .
 4   Q.   The report also states that you were able to
 5   understand and participate in this report and a possible
 6   discharge plan, correct , sir?
 7   A.   Yes, sir .
 8   Q.   Okay .
 9        COMMISSIONER LUDLOW :     Commissioner Coppola?
10   BY COMMISSIONER COPPOLA :
11   Q.   Sir , how old were you when you committed these
12   crimes?       You said you were young .   How old were you?
13   A.   26.
          I
14   Q.   fhat's not young .     That's not young.     That's
15   relatively young, it's a young man , but young when you
16   don ' t understand what you're doing and the harm that
17   you're causing is 14 , 15.       26 years old , you knew
18   better, right?

19   A.   I was into drugs, the fast life.
20   Q.   So it never bothered you to hurt people the way you
21   did, the sexual assaults , everything you did?
22   A.   It bothers me now .

23   Q.   Back then it didn't bother you?
24   A.       o.

25   Q.   t ou didn't see them as human beings , right?
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 11 of 27


     SAMUEL SANCHEZ               91-A-5961/04935660-N                           11


     A.   Right , sir.
 2   Q.   I asked you a question honestly --
 3   A.   I   feel so bad .
 4   Q.   I t's too bad you didn't feel bad then.              You wouldn't
 5   have. done i t .    These p eo p 1 e s t i 1 1 have to 1 i v e wi t h the
 6   horror that you created .
 7        I'll ask you a question honestly.             You're in a very
 8   bad medical position right now, r i ght?
 9   A.   (Noddedhead . )
10   Q.   Part of why you're here today is compassionate
11   rele~se      which talks about us in a sense being
12   compassionate for you as a human being , to say let's
13   consider releasing him because of his med i cal condition .
14   So that's having sympathy for you , right?
          I

15   A.   Yes .
16   Q.   Do you think we should have sympathy for you because
17   of y ~ ur current state even though you didn't have
18   sympathy for the people that you harmed?

19   A.   (No response .)
20   Q.   I don't mean to say that to put you down .               I'm just
21   asking, in your mi ndset today , would you have sympathy
22   for yourself if one of these victims was your s i ster o r

23   your mother or your daughter?
24   A.   If I could change my life , at that time , I would
25    never , never do that and I tell you from my heart.
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 12 of 27


     SAMUEL SANCHEZ             91-A-5961 / 04935660-N                  12


          My mother passed away last 2007 and I was on the
 2   phone and I never want nobody to have that , how it
 3   happened to me .      She died on the phone talking to me .
 4   a. Really?
 5   A.   And then I cannot go because she was in Puerto Rico
 6   and I'm here.
 7   a.   But you earned your place here, right?
 8   A.   i played with fire , I got burned with fire .
 9   a. Thank you .
10          OMMISSIONER COPPOLA :     No more questions.
11        COMMISSIONER LUDLOW:      Commissioner Hallerdin?
12        COMMISSIONER HALLERDIN:       I have no further questions.
13   Thank you.
14   BY COMMISSIONER LUDLOW:
15   a. Mr. Sanchez, what else should we know , sir?          Anything
16   additional that's important to you before we close the
17   interview?

18   A.     I feel sorry for everybody that I hurt and being in
19   here· too and I cannot erase nothing and I'm paying the
20   cons 1equences real bad .

21   a.   You've committed serious crimes , we've established
22   that        The record clearly reflects that .
23        Have you ever killed anyone , sir?
24   A.   No .

25   a.   Have you ever fought with police officers?
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 13 of 27


     SAMUEL SANCHEZ              91-A - 5961 / 04935660-N                13


     A.   No .
          '·i'
 2   Q.   Ever injured a police officer to any degree , sir?
 3   A.   No .
 4   Q.   We will advise in wri t ing .        You're still a young man
 5   at 53 , about to turn 54 .       We wish you good l uck with
 6    your health-related problems .         We will - -
 7   A.   (Inaudible . )
 8   Q.   I didn ' t hear you , s i r .
 9   A.   If I don ' t di e soon .
10   Q.   Good luck to you , Mr . Sanchez .        We will ad vi se in
11   wri H ng .     Good luck to yo u , sir.
12        ~ After   due deliberation by the Parole Board Panel ,
13    the r ol l owing decis i on has been rendered :)
14
15

16

17

18

19

20

21

22
23

24

25
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 14 of 27


     SAMUEL SANCHEZ             91-A-5961/04935660-N                    14


                               D E C I S I 0 N

 2       Open date, 5 / 31/16.
 3       ~pecial     conditions .
 4       I will    submit to substance abuse testing as directed
 5   by t:1e P.O .
 6       I will participate in a substance abuse treatment
 7   program as directed by the P . O.
 8       I will NOT consume alcoholic beverages .
 9       I will abide by a curfew established by the P . O.
10       I will participate in sex offender
11   counseling/treatment as directed by the P . O.
12       I will comply with all case specific sex offender
13   conc ; tions to be imposed by the P . O.
14       I wi 11 cooperate with all medical referrals and
15   trea t ment recommendations.
16       I will abide by the mandatory condition imposed by
17   the Sexual Assault Reform Act, Chapter 1 of the Laws of
18   2000 .

19       I will NOT use or possess any medication or
20   supplements des i gned or intended for the purpose of
21   enhancing sexua l performance or treating erectile
22   dysfunction without the written permission of the Parole
23   Officer and the approval of hi s or her area supervisor .
24       1 will    participate i n the Department of Cor r ections
25   and 'C ommunity Supervision's Polygraph Program , as
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 15 of 27



     SAMUEL SANCHEZ            91-A-5961 / 04935660 - N                 15


     directed by the Parole Of f icer .      I understand that this
 2   will. i nclude periodic polygraph sessions cons i sting of a
 3   pre-examination i nterv i ew , polygraph examinat i on and
 4   post-test interview with the polygraph exam in e r or t he
 5   parole off i cer .
          !

 6        I wi 11 NOT use the internet to access pornograph i c
 7   mate r ial , access a commerc i al social networking webs i te,
 8   commun i cate with other individuals or groups for the
 9   purpose of promot i ng sexual re l ations with persons under
10   the age of eighteen , and communicate with a perso n under
11   the age of eighteen unless I receive written permiss i on
12   from the NYS Board of Parole to use the internet to
13   communicate wit h a mi nor child under e i ghteen years o f
14   age , who I am the parent of and who I am not otherw i se
15   prohibited f rom communicat i ng wi th .
16        I shall NOT be released until the NYS Board of Parole
17   and NYS Department of Corrections and Commun it y
18   Supe vision are i nformed of the Sex Offender Ri sk Level
19   that has been or wi ll be estab li shed by a court of
20   competent jurisdiction pursuant to Correction Law 168-N.
21        I will NOT own , use , possess , purchase or have
22   control of any computer , computer-related material ,
23   electronic storage devices , and / o r the i nterne t, un l ess
24   I o otain prior written permission from the paro l e
25   off i cer.   Furthermore , i f approved :
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 16 of 27


     SAMU EL SANCHEZ                91-A-5961/04935660-N                     16


           If I am permitted by t he paro l e officer to possess a
 2   computer at my residence , permission will be granted for
 3   only one computer .
 4         I will provide all personal , business, phone,
 5   i nternet serv i ce pr ovider , and / or cable records to the
           '
 6   parole officer upon request .
 7         I will provide copies o f financial documents to the
 8   paro,le officer upon request .          These documents may
 9   i ncl~de ,        but are not limited to , all credit card bi lls ,
10   ban k statements , and in come t ax returns.
11             I will prov i de all use r i d ' s and passwords requ i red
12   to access the computer , my C. M. O. S . and BIOS , internet
13   service provider, any / all email accounts , instant
14   messaging accounts , any re movable electron i c media ,
15   incl u ding, but not limited to , media such as smart
16   cards , cell phones , thumb dr i ves and web v irtu al
17   storage .

18             I will provide the parole officer with my password
19   and       ~ ser   id for any approved device.     I acknowledge that
20   i ndi viduals who have access to my computer system and/or
21   othet communication or electronic storage dev i ces wi ll
22   also be subject to monitoring and/or search and seizure .
23         I agree to be fully respons i bl e for a l l mater i al     I



24   data , images and information found on my computer and/or
25   other com mun i cat i on or electron i c sto r age dev i ces at a ll
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 17 of 27


     SAMUEL SANCHEZ                     91-A-5961/04935660-N                                17


      times .
 2         II will NOT create or assist directly , or indirectly,
 3    in the creation of any electronic bulletin board system ,
 4    services that provide access to the internet, or any
 5    public or private computer network without prior written
 6    approval from the parole officer .
 7         I will     NOT use any form of encryption, cryptography,
 8    steganography , compression and / or other method that
 9    might limit access to, or change the appearance of data
10   and / dr images without prior written approval from the
11    parole officer .
12         I will NOT attempt to circumvent , alter,                        inhibit, or
           r
13    preYent the funct i oning of any monitoring or limiting
14    equipment, device or software that has been i nstalled by
15    or at the behest of , or is being utilized by , the
16    Department of Corrections and Community Supervision for
17    the purposes of recording , monitoring or limiting my
18    computer or internet use and access , nor wil l I tamper
19   with such equipment , device or software in any way .
20         I will cooperate with unannounced examinations
21    directed by the parole officer of any and all
22    computer(s) and/or other electronic device(s) to which I
23    have access .         This includes access to all data and / or
24    i ma g'ks s to red on h a r d d i s k d r i v e s , f l o p p y d i s k e t t e s , c d
25    roms , optica l disks , magnetic tape, cell phones , and / or
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 18 of 27


     SAMUEL SANCHEZ              91-A-5961/04935660-N                   18


     any other storage med i a whet he r i nsta ll ed wi thin a
 2   dev i ce or removab l e .
 3       I will install or allow to be installed , at my own

 4   experse , equipment a nd / o r so f tware to monitor or lim i t
 5   computer use.
          '
 6       SOH 220 .

 7       (Commissioners concur .)
 8

 9

10

11
12
13

14

15

16

17

18

19

20
21
22
23
24
25
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 19 of 27


     SAMUEL SANCHEZ            91-A - 5961/04935660-N                   19


                        C E R T I F I C AT I 0 N
 2

 3        I hereby cert i fy that the proceedings and evidence
 4   are contained fully and accurately in the notes taken by
 5   me on the above cause and that this is a correct
 6    transcript of the same to the best of my ability.

 7

 8

 9

10                                              Diana Fr eund
11

12

13

14

15

16

17

18

19

20

21

22

23
24

25
          Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 20 of 27
I~MATE COPY        NYS Dept. of Corrections and Community Supervision   Date: 10/21/16
FORM 9026                   Parole Board Release Decision Notice

    Name: SANCHEZ,SAMUEL                             Facility:       FISHKILL
    DIN:       91A5961                               Interview Date: 10/18/2016
    Nysid : :- 04935660N                             Interview Type: REAPPEAR

Earned Eligibility Certificate     INELIGIBLE
Supervisio n Fee : ELIGIBLE
Certificate of Relief from Disability:   INELIGIBLE

Parole Dec 1 sion:
   OPEN DATE: EARLIEST RELEASE DATE : 05/31/2016


Conditions of Release/Staff Instructions/Reasons for Denial:

   GIVEN YOU ALREADY HAVING RECEIVED AN OPEN DATE; YOUR DATE HAS PASSED,

   YET THE DATE WILL REMAIN OPEN PENDING YOU SECURING APPROPRIATE

   HOUS ING. APPROVED RESIDENCE MUST BE SARA COMPLIAN T . CONTI NUE OP EN

   DATE PREVIOUS CONDITIONS APPLY.

          WILL SUBMIT TO SUBSTANCE ABUSE TESTING AS DIRECTED BY THE P.O.

      I WILL PARTICIPATE IN A SUBSTANCE ABUSE TREA TMENT PROGRAM AS

   DIRECTE D BY THE P.O.

      I W1 LL NOT CONSUME ALCOHOLIC BEVERAGES.

      I   WI ~ L   ABIDE BY A CURFEW ESTABLISHED BY THE P.O.

      I WILL PARTICIPATE IN SEX OFFENDER COUNSELING/TREATMENT AS

   DIRECTED BY THE P.O.

      I WILL COMPLY WITH ALL CASE SPECIFIC SEX OFFENDER CONDITIONS TO BE

   IMPOSED BY THE P . O.

      I WILL COOPERATE WITH ALL MEDICAL REFERRALS AND TREATMENT

   RECOMMENDATIONS .

      I WILL ABIDE BY THE MANDATORY CONDITION IMPOSED BY THE SEXUAL

   ASSAULT REFORM ACT , CHAPTER 1 OF THE LAWS OF 2000 ("SARA") .

      I WILL NOT USE OR POSSESS ANY MEDICATIONS OR SUPPLEMENTS DESIGNED

   OR INTENDED FOR THE PURPOSE OF ENHANCING SEXUAL PERFORMANCE OR

   TREATI NG ERECTILE DYSFUNCTION WITHOUT THE WRITTEN PERMISSION OF MY
                                                            ( c ontinued)

* * * * *    r     *               I N MA T E    c   0 p   y              * * * * * * *
        Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 21 of 27
INMATE COPY      NYS Dept. of Corrections and Community Supervision   Date: 04/20/17
FORM 9026                 Parole Board Release Dec i sion Notice

    Name: SANCHEZ, SAMUEL                         Facility :        FISHKILL
    DIN :  91A5961                                Interv i ew Date: 04/18/2017
    Nysid: 04935660N                              Interview Type : REAPPEAR

Earned Elig i bility Cert i ficate INELIGIBLE
Supervision Fee :    IN-ELIGIBLE
Certificate of Relief from Disability :  INELIGIBLE

Parole Decision:
   OPEN DATE: EARLIEST RELEASE DATE: 05/31/2016


Conditions of Release/Staff Instructions/Reasons for Denial :

   THIS PANEL RECOMMENDS YOU CONTINURE TO WORK WITH FACILITY STAFF TO

   SECURE APPROPRI ATE HOUS I NG AN D OB TAIN SEX OFFENDER LEVEL FROM COURTS .



   CONTINU E OPEN DATE.



   CONDITIONS IMPOSED BY PRIOR PANEL ARE IN EFFECT.



      I WI LL SUBMIT TO SUBSTANCE ABUSE TESTING AS DIRECTED BY THE P.O.

        WI ~ L   PARTICIPATE IN A SUBSTANCE ABUSE TREATMENT PROGRAM AS

   DIRECTED BY THE P.O.

        WILL NOT CONSUME ALCOHOLIC BEVERAGES .

        WILL ABIDE BY A CURFEW ESTABLISHED BY THE P.O.

      I WILL PARTICIPATE IN SEX OFFENDER COUNSELING/TREATMENT AS
            I
   DIRECTED BY THE P . O.

      I WI LL COMPLY WITH ALL CASE SPECI F IC SEX OFFENDER CONDITIONS TO BE

   IMPOSED BY THE P.O .

      I WILL COOPERATE WITH ALL MEDICAL REFERRALS AND TREATMENT

   RECOMMENDATIONS.

      I WILL ABIDE BY THE MANDATORY CONDITION IMPOSED BY THE SEXUAL

   ASSAULT · REFORM ACT, CHAPTER 1 OF THE LAWS OF 2000 C"SARA") .
                                                             (continued)

* * * * * * *                    I N MA T E    c 0 p y                   * * * * * * *
Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 22 of 27

                                                                   1



NYS DEPARTMENT OF CORRECTIONS & COMMUNITY SUPERVISION

BOARD OF PAROLE

********************************************************

                        In the matter of

                        SAMUEL SANCHEZ

                        NYSID #04935660N

                        DIN #91A5961

********* * *** *** *********** ** ************ ** *************

INTERVIEW TYPE :        OPEN DATE /6 MO AFTER REAPPEARANCE

LOCATION :              COXSACKIE CORRECTIONAL FACILITY
                        (Via Videoconference)
                        97 Central Avenue
                        Albany , New York

DATE :                  December 11 , 2018
DECISION DATE :         December 11 , 2018

BEFORE :                COMMISS IONER AGOSTINI
                        COMMISS IONER DEMOSTHENES


ALSO PRESENT :          NEIL CRYSTAL , SORC
                        ELAINE WEI SS , PA


AT F31.CILITY :         NICOLE D~NZY, OP.C
                        JACKIE LEWIS , ORC




                        SAMUEL SANCHEZ ,       Inmate


REPORTED BY :     Brynn C . Reynolds , Hearing Reporter




                            eScribers , LLC
                             973 - 406- 2250
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 23 of 27

     SANCHEZ , SAMUEL     DINij 91A5961      NYSID# 04935660N                            2



1    BY COMMISSIONER DEMOSTHENES :

 2   Q.       Good morning ,       sir?

 3   A.       Good morning .

 4   Q.       State your name , plea se .

 5   A.       Samuel Sanchez ,        91A59 61 .

 6   Q.       Thank you , Mr . Sanchez .            I ' m Commissioner

 7   Demosthene s , and also on the panel with me today is

 8   Commissioner Agostini .

 9                         COMM IS SIONER AGOSTINI :            Good morning ,   sir .

10                         THE INMATE :        Good morning .

11   BY COMMISSIONER DEMOSTHENES :

12   Q.       Has there been any new development in you r case , sir ,

13   in terms o f housing ?

14   A.       Yes .      I got medical parol e al ready and I ' m t rying

15   they were trying to l ook for a place , but I cannot loo k

16   myself , and my family requested me and everything , and I

17   still can ' t      since 3 - 18-16 .

18   Q.       Yes ,     I noticed .       It ' s a very long wait .       You said

19   your family h as been assisting you , t r ying to l ocate --

20   A.       Yeah ,     I cannot do it myself b ecause --

21   Q.       It would be an assisted living fa cility , correct?

22   A.       Yeah .

23   Q.       Are they looking in the Bronx?                    I know there are

24   quite a few nursing h omes in the Bronx, ass i sted living?

25   A.       Accident (ph) County ,            that ' s my family fr om up here .

                                          eScribers , LLC
                                          (973) 406-2250
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 24 of 27

     SANCHEZ , SAMUEL    DINW 91A5961      NYSID# 04935660N                    3



 1   BuL any place I could -- I go .               But I want to be nexL to my

 2   family if they want to be nex t to me and eve rything .

 3   Q.       I understand , sir .          We ' re goi ng to have to extend for

 4   six months .       We ' ll see you in si x months and hopefully we

 5   won ' t see you in six months .

 6   A.       Thank you .

 7   Q.       Have a good day , sir .

 8   A.       Thank you .

 9                           (Proceedi ng concluded . )

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                        eScribers , LLC
                                        (973) 406-2250
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 25 of 27

              SANCHEZ , SAMUEL       DIN II 91A5961    NYSID# 04935660N   4




 1      (After due deliberation by the Parole Boa r d Panel , the

 2                   following Decision was rendered : )

 3                                D E C I S I 0 N

 4

 5              Continue open date with previously improved

 6              conditions .

 7              Next appearance :         6/2019

 8                    (COMMISSIONER AGOSTINI CONCURS . )

 9                               (Hearing concluded . )

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                    eScribers , LLC
                                    (973) 406 - 2250
     Case 1:19-cv-03567-LGS Document 9-1 Filed 04/24/19 Page 26 of 27

              SANCHEZ , SAMUEL    DIN# 91A5961      NYSID# 0 4935660N   5




 1                        C E R T I F I C A T I 0 N

 2

 3

 4                           I , Brynn C . Reynolds , do hereby

 5          certify that I attended the foreg oing proceed ings

 6          in the matter of SAMUEL SANCHEZ and took

 7          stenographic notes of the same , and that the

 8          foregoing is a true and correct transcription of

 9          same and the whole thereof .

10

11

12

13

14

15

16

17

18                     Dated :   December 2 6 , 2018

19

20                    _Brynf1 Reynolds
21                     Brynn C . Reynolds

22                    Court Reporter

23

24

25

                                  eScribers , LLC
                                  (973) 406- 2250
INMATE COPY
           Case 1:19-cv-03567-LGS  Document 9-1 Filed 04/24/19 Page 27 of 27
                 NYS Dept. of Corrections and Community Supervision Date: 12/12/18
FORM 9026                   Parole Board Release Decision Notice

      Name: SANCHEZ,SAMUEL                           Facility:       COXSACKIE
      DIN:   91A5961                                 Interview Date: 12/11/2018
      Nysid: 04935660N                               Interview Type: REAPPEAR

Earned Eligibility Certificate     INELIGIBLE
Supervision Fee:   ELIGIBLE
Certificate of Relief from Disability:   INELIGIBLE

Parole Decision:
   OPEN DATE: EARLIEST RELEASE DATE: 05/31/2016


Conditions of Release/Staff Instructions/Reasons for Denial:

   CONTINUE OPEN DATE WITH PREVIOUSLY IMPOSED CONDITIONS:

   CONDITIONS OF RELEASE:

           I WIL L SUBMIT TO SU BSTANCE ABUSE TESTING AS DIRECTED BY THE P .O .

           I WILL PARTICIPATE IN A SUBSTANCE ABUSE TREATMENT PROGRAM AS

   DIRECTED BY THE P.O.

           I WILL NOT CONSUME ALCOHOLIC BEVERAGES.

           I WILL ABIDE BY A CURFEW ESTABLISHED BY THE P.O.

           I WILL PARTICIPATE IN SEX OFFENDER COUNSELING/TREATMENT AS

   DI RECTED BY THE P.O.

           I WILL COMPLY WITH ALL CASE SPECIFIC SEX OFFENDER CONDITIONS TO BE

      IMPOSED BY THE P.O.

           I WILL COOPERATE WITH ALL MEDICAL REFERRALS AND TREATMENT

      RECOMMENDATIONS.

           I WILL ABIDE BY THE MANDATORY CONDITION IMPOSED BY THE SEXUAL

   ASSAULT REFORM ACT ( "SARA" ).

           I WILL NOT USE OR POSSESS ANY MEDICATIONS OR SUPPLEMENTS DESIGNED

      OR INTENDED FOR THE PURPOSE OF ENHANCING SEXUAL PERFORMANCE OR

      TREATING ERECTILE DYSFUNCTION WITHOUT THE WRITTEN PERMISSION OF MY

      PAROLE OFFICER AND THE APPROVAL OF HIS OR HER AREA SUPERVISOR.

           I WILL PARTICIPATE IN THE DEPARTMENT OF CORRECTIONS AND COMMUNITY
                                                                (continued)

* *    l   * * * *                 I N MA T E     c 0   p   y               * * *   *   * *   *
